Citation Nr: 0917273	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-31 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for tinea cruris, 
claimed as "jungle rot".


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's VA Form 9 substantive appeal, submitted in 
August 2005, included the written statement:  

I would like to request a video hearing.
        
The RO did not address this request, possibly due to the fact 
that the Veteran had also checked the box indicating that he 
did not want a hearing, which appears to be an error.  
Regardless, the Veteran has requested a videoconference 
hearing before the Board, and this request has been neither 
fulfilled nor withdrawn.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing at the Houston RO 
before the Board, as requested, in the 
order that the request was received

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




